UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6675


DANIEL ROSE,

                    Plaintiff - Appellant,

             v.

M. COLSTON JONES, Lawyer, Public Defender; KATHLEEN A. ORTIZ,
Lawyer, Public Defender,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:17-cv-00226-AWA-RJK)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Daniel Rose, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Rose appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915A(b)(1) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. Rose v. Jones, No. 2:17-cv-00226-AWA-RJK (E.D. Va. filed May 15, 2017,

entered May 16, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              AFFIRMED




                                            2